--------------------------------------------------------------------------------

Exhibit 10.1

TERMINATION OF AGREEMENT AND PLAN OF MERGER

THIS TERMINATION OF AGREEMENT AND PLAN OF MERGER, dated as of July 9, 2012 (the
“Agreement”), by and among Novel Gain Holdings Limited, a British Virgin Islands
company ("Parent"), CACMG Acquisition, Inc., a Delaware corporation and a wholly
owned, direct subsidiary of Parent ("Merger Sub"), China Advanced Construction
Materials Group, Inc., a Delaware corporation ("Company"), Mr. Xianfu Han
(“Han”) and Mr. Weili He (“He”) (Parent, Merger Sub, Company, Han and He shall
collectively be referred to hereinafter as the "Parties"). All capitalized terms
used and not otherwise defined herein have the meanings ascribed to them in the
Merger Agreement.

RECITALS

WHEREAS, the Parties have entered into that certain Agreement and Plan of
Merger, dated as of October 24, 2011 (the “Merger Agreement”);

WHEREAS, all Parties hereto have determined that all of the conditions required
to consummate the Merger cannot be satisfied;

WHEREAS, the Special Committee (with authority delegated by the Board) and the
Board have determined that it is in the best interests of the Company and its
stockholders to terminate the Merger Agreement in accordance with this
Agreement;

WHEREAS, each of the Boards of Directors of Parent and Merger Sub, Han and He
have determined that it is in their respective best interests to terminate the
Merger Agreement in accordance with this Agreement; and

WHEREAS, accordingly, the Parties desire to terminate the Merger Agreement as
set forth below:

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Parent, Merger Sub,
Han, He and the Company hereby agree as follows:

1.

The Merger Agreement is hereby terminated and is of no further force or effect.

    2.

The Merger Agreement is terminated in accordance with Section 8.1(a) of the
Merger Agreement. As a result, the Merger Agreement is void and there shall be
no liability on the part of any party thereto or their respective affiliates or
directors, officers, employees, agents or representatives of any of them, and
all rights and obligations of each party thereto shall cease.


--------------------------------------------------------------------------------


3.

No Company Termination Fee or reimbursement of expenses is due and owing by the
Company to Parent, Merger Sub, Han or He, and none shall be paid. In addition,
no Parent Termination Fee or reimbursement of expenses are due and owing to the
Company and none shall be paid by Parent, Merger Sub, Han or He.

   4.

This Agreement shall be governed by, construed and enforced in accordance with,
the laws of the State of Delaware without regard to the conflict of laws
principles thereof.

   5.

This Agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, and by the different Parties hereto
in separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

   6.

If any part or any provision of this Agreement shall be finally determined to be
invalid or unenforceable under applicable law by a court of competent
jurisdiction, that part or provision shall be ineffective to the extent of such
invalidity or unenforceability only, without in any way affecting the remaining
parts of said provision or the remaining provisions of this Agreement.

   7.

This Agreement may be modified only by a written document signed by the Parties
hereto. No waiver of this Agreement or any of the promises, obligations, terms
or conditions hereof shall be valid unless it is written and signed by the Party
against whom the waiver is to be enforced.

   8.

The Parties cooperated in the drafting of this Agreement, therefore, in the
construction of this Agreement, the provisions hereof shall not be construed
against any Party. This Agreement contains the complete understanding and
agreement between the Parties hereto.


--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Prties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

NOVEL GAIN HOLDINGS LIMITED               By: /s/ Xianfu
Han                            Name: Xianfu Han   Title:                 CACMG
ACQUISITION, INC.               By: /s/ Xianfu Han                           
Name: Xianfu Han   Title:               CHINA ADVANCED CONSTRUCTION MATERIALS
GROUP, INC.               By: /s/ Tao Jin                                   
Name:   Tao Jin   Title: Director              XIANFU HAN                By: /s/
Xianfu Han                                         WEILI HE               By:
/s/ Weili He                               

SIGNATURE PAGE TO THE TERMINATION OF AGREEMENT AND PLAN OF MERGER

--------------------------------------------------------------------------------